Citation Nr: 0518734	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  97-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from December 1967 to 
September 1970 and from November 1972 to July 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In this decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.

The Board remanded this case in April 1998 and November 2003 
for development of the evidence.  The case has now returned 
for appellate consideration.


FINDINGS OF FACT

1.  Service connection was not established for any disease or 
injury during the veteran's lifetime.

2.  The evidence does not establish that any type of liver, 
kidney, respiratory disorder, or cardiovascular disease, 
attributed as a cause of the veteran's death, manifested 
itself during service or to a degree of ten percent disabling 
within one year of the veteran's separation from recognized 
military service.

3.  There is no medical opinion that has linked the causes of 
the veteran's death to his military service or any 
presumptive period.



CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letters to the appellant 
issued in March 2001 and May 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection for the cause of 
the veteran's death.  She was advised of her and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The appellant 
was apprised of the evidence considered by VA and the 
applicable laws and regulations in the Statement of the Case 
(SOC) issued in May 1997 and the Supplemental Statements of 
the Case (SSOC) issued in November 1997, March 1999, October 
2000, and December 2004.  The SOC and SSOCs informed her of 
applicable law and regulations, the evidence reviewed in 
connection with her claim by VA, and the reasons and bases 
for VA's decision.  The RO initially denied this claim by 
rating decision of April 1997, prior to enactment of the 
VCAA.  Thus, it was impossible for VA to provide notification 
in compliance with the VCAA prior to the Agency of Original 
Jurisdiction's (AOJ) initial adverse decision.  As the 
appellant did not respond to the May 2004 VCAA letter, any 
error concerning the timing of the notice was harmless.  
Additionally, all evidence provided by the appellant has been 
considered by the RO by means of the supplemental statements 
of the case, and the appellant has been provided a meaningful 
opportunity to participate in her appeal.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in March 
2001 and May 2004.)  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the veteran 
is deceased, it is impossible for VA to provide an 
examination.  However, VA did obtain a medical opinion 
regarding the etiology of the veteran's cause of death in 
June 2004.  This examination noted an accurate medical 
history and the physician's discussion of the past medical 
treatment records clearly indicates he reviewed the claims 
file in connection with this examination.  Therefore, this 
report is adequate for VA purposes.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).

The veteran's service medical records and post-service VA and 
private treatment records have been obtained and incorporated 
into the claims file.  However, parts of the veteran's 
service medical records are missing.  According to the U. S. 
Court of Appeals for the Federal Circuit (Circuit Court) 
decision in Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 
1999), in cases where a veteran's service records are missing 
through no fault of his own, VA owes a heightened duty to 
assist in developing these records.  

VA has contacted both the National Personnel Records Center 
(NPRC), the U. S. Army Personnel Center (ARPERCEN), and the 
veteran's form Army National Guard unit in attempting to 
retrieve these records.  Both the NPRC (in February 1997) and 
ARPERCEN (in June 1997) responded that no additional service 
records were available at their locations.  The National 
Guard unit responded in February 1997 with copies of service 
records that were duplicates of those previously obtained.  
As all identified repositories of the veteran's service 
records have been contacted and have provided negative 
responses, the Board finds that there is no reasonable 
possibility further development would result in obtaining the 
missing records and, therefore, such a remand would be futile 
and needlessly delay a decision on this appeal.  By letter of 
April 2003, the appellant was informed of the missing service 
medical records and that further attempts to develop this 
evidence through federal government agencies had been 
determined to be futile.  See 38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  She was requested to submit copies of 
all service records in her possession.  Thus, the duty to 
notify the appellant of an inability to obtain identified 
records has been met.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  The Board also finds that this 
development, to include multiple requests for the veteran's 
service medical records, meets its heightened duty to assist 
the appellant.

In her substantive appeal of May 1997, the appellant 
indicated that she did not wish to appear at a hearing before 
VA.  Based on the above analysis, the Board concludes that 
all pertinent evidence (reasonably obtainable) regarding the 
issue decided below has been obtained and incorporated into 
the claims file.  

The Board twice remanded this case in April 1998 and November 
2003.  In April 1998, the AOJ was instructed to obtain the 
veteran's VA treatment records and medical records in the 
possession of the Social Security Administration (SSA).  
These records were obtained and associated with the claims 
file.  The AOJ was also instructed to request the appellant 
to submit medical evidence, which was accomplished by letter 
issued in May 1998.  In November 2003, the AOJ was instructed 
to obtain a VA medical (nexus) opinion and readjudicate the 
claim.  Such an opinion was obtained in June 2004 and the 
claim was readjudicated in the SSOC issued in December 2004.  
Therefore, the AOJ has fully complied with the Board's remand 
instructions and these instructions do not present any 
further basis for development of this case.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, and SSOCs discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for the Cause of Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For a veteran who has served during a period of war, and 
arteriosclerosis, bronchiectasis, calculi of the kidney, 
cardiovascular-renal disease (to include hypertension), 
cirrhosis of the liver, endocarditis (valvular heart 
disease), myocarditis, neprhitis, and/or active tuberculosis 
has become manifest to a degree of ten percent disabling 
within one year of his or her separation from active military 
service; such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), (4), 3.309(a), (b).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The appellant has contended in her substantive appeal 
received in May 1997 that the veteran's death was due to 
acute respiratory disease syndrome that was the result of the 
veteran's smoking during military service.  In July 1997, the 
appellant reported that the veteran had smoked four packs of 
cigarettes a day from December 1967 to June 1996.

The available service medical records contain reports of 
periodic comprehensive physical examinations.  These 
examinations were conducted in November 1972, September 1977, 
March 1982, and February 1986.  The noted medical histories 
did not report any prior history of liver, kidney, 
respiratory, or cardiac problems.  The February 1986 history 
did report that the veteran smoked cigarettes.  The 
examination reports consistently found the veteran's lungs, 
chest, heart, abdomen, viscera, and genitourinary system to 
be normal.  Chest X-rays were reported to be either negative 
or normal.  

A hospital summary reported that the veteran had been 
hospitalized from June to July 1988 for treatment of his 
alcoholism.  He reported a 22-year history of drinking 
bourbon.  The veteran was released early from the program 
based on his claim that a family illness needed his presence.  
The discharge diagnosis was alcohol dependence.

The veteran was given his final military examination in 
February 1990.  He again did not report any prior history of 
liver, kidney, respiratory, or cardiac problems.  However, it 
was noted that the veteran underwent a 30-day chemical 
dependency program the year before due to chronic alcohol 
abuse.  On examination, veteran's lungs, chest, heart, 
abdomen, viscera, genitourinary system, and chest X-ray were 
reported to be normal.  However, the examiner did find skin 
changes that were secondary to the veteran's prior alcohol 
abuse.  It was noted that the veteran smoked one pack of 
cigarettes a day and that his defects included nicotine 
addiction.  

From October to November 1991, the veteran was hospitalized 
at a VA facility for an alcohol treatment program.  He 
reported that since 1990, he had been drinking one to three 
pints of vodka a day.  Lab work on admission revealed 
toxicity and nutritional deficits.  He noted his attendance 
at two prior inpatient treatment programs, but had started 
drinking again days or weeks after their completion.  The 
veteran claimed that he was forced to retire from the Army 
National Guard due to his alcoholism.  The veteran reported 
that he started drinking alcohol at the age of 16 and became 
drunk for the first time at the age of 19.  However, he felt 
that his alcohol consumption had become a problem "as soon 
as he had his first drink."  The veteran also reported to 
have smoked one to two packs of cigarettes a day for the past 
20 years.  The veteran noted that he had been on two programs 
to quit drinking, but both attempts had failed.  The veteran 
noted shortness of breath with usual activities.  He also 
complained of coughing that would resolve when he stopped 
using of alcohol.  Pulmonary function testing was abnormal 
and indicated a mild restrictive impairment.  The final 
diagnoses included alcohol dependence and reactive airway 
disease.

In May 1993, the veteran was hospitalized for a four-day 
history of black tarry stools and bright red blood emesis.  
He denied any prior history of esophageal varices and had 
never before had gastrointestinal bleeding.  The veteran 
denied any other health problems other than alcohol abuse.  
He claimed to drink three or four alcoholic beverages a day 
and smoked a pack of cigarettes a day for the past 20 years.  
The final diagnoses were acute and chronic alcohol abuse, 
upper gastrointestinal bleed, esophageal varices, 
hepatomegaly, nicotine abuse, and anemia.  The veteran was 
again hospitalized in August 1993 for vomiting blood and 
epigastric pain.  The discharge diagnoses were upper 
gastrointestinal bleeding and alcoholism.  The veteran was 
hospitalized from September to October 1993 for complaints of 
bloody stool, weakness, abdominal pain, and anorexia.  The 
final diagnoses were upper gastrointestinal bleed (exact 
etiology uncertain), cirrhosis of the liver with ascites and 
splenomegaly, and anemia secondary to gastrointestinal 
bleeding.  

The veteran was hospitalized at a private facility in April 
1995 for vomiting blood.  His physical examination reported 
that he had signs of chronic liver disease, was jaundiced, 
and in moderate distress.  He had skin changes consistent 
with chronic liver failure.  The veteran indicated that he 
continued to smoke.  He also noted that he drank from three 
to six beers a day, and acknowledged that he had drank more 
heavily in the past.  The initial assessments were acute 
upper gastrointestinal bleed, known esophageal varices, 
chronic alcoholic liver disease, and thrombocytopenia.  The 
discharge diagnoses were acute upper gastrointestinal bleed 
secondary to a Mallory-Weiss type tear on top of esophageal 
varices, hypotension secondary to blood loss anemia, chronic 
liver failure secondary to alcoholism, thrombocytopenia.

In April 1995, the veteran was hospitalized at a VA facility 
for upper gastrointestinal bleeding.  He reported that he 
smoked 1/2 a pack of cigarettes a day.  Initial impression was 
an alcoholic male with esophageal and gastric varices from 
portal hypertension, and tobacco addiction.  The veteran was 
again hospitalized for upper gastrointestinal tact bleeding 
in July and November 1995.  A physical examination of 
November 1995 noted that the veteran had been a heavy 
drinker, but claimed he had not drunk alcohol in the past 
month.  He also reported smoking 1/2 pack of cigarettes a day 
and had a history of smoking for the past 30 years.  The 
assessments included a long history of alcoholism, upper 
gastrointestinal bleeding episodes, melena, low hematocrit 
levels, diagnostic evidence of significant liver damage, and 
low magnesium.  The discharge summary noted diagnoses of 
upper gastrointestinal bleeding, liver failure, and 
cirrhosis.  

In March 1996, the veteran was hospitalized for being 
extremely jaundiced and with elevated blood alcohol level.  
He claimed not to have used alcohol for the past three 
months; however, his physicians found this claim incapable 
with his elevated blood alcohol levels.  The final diagnoses 
were to rule out carcinoma of the gallbladder, cirrhosis, and 
ascites.  A discharge summary prepared in late March 1996 
noted diagnoses for alcoholic liver disease with acute 
alcoholic hepatitis, cirrhosis of the liver, and a history of 
multiple variceal bleeds.

The veteran was hospitalized at a VA facility in May 1996.  
His past medical history included end stage cirrhosis, 
alcohol abuse, alcoholic gastritis, esophageal bleeding, and 
alcoholic bone marrow suppression.  He denied any prior 
history of cardiac or respiratory disease.  The initial 
assessments were a single syncopal episode, upper/lower 
gastrointestinal bleeding, arrhythmias, and hypovolemia.  A 
social survey completed in May 1996 noted that the veteran's 
prognosis was bleak.  It was recommended that he seek nursing 
home care and prepare for an eventual hospice care program.  
The discharge diagnoses included abdominal ascites secondary 
to cirrhosis, anemia, end stage cirrhosis, ethanol abuse, and 
ethanol induced gastritis, and history of esophageal 
bleeding.

A VA discharge summary reported that the veteran had returned 
to hospital care in June 1996.  This summary noted:

It should be noted that we tried to get 
the [veteran] interested in the Hospice 
Program during his course of 
hospitalization, as we do think he has a 
fatal illness and that there is little 
chance of his condition improving with 
the severity of his liver disease...

The discharge diagnoses included portal hypertension, 
intractable ascites, and a history of lower gastrointestinal 
bleeding secondary to colitis that was secondary to portal 
hypertension.

The veteran was hospitalized on two different occasions in 
July 1996.  In early July 1996, the veteran was seen for 
gastrointestinal bleeding.  The initial impressions were 
lower gastrointestinal bleeding and end stage alcoholic liver 
disease with intractable ascites.  The discharge diagnoses 
were end state liver disease with ascites, resolved lower 
gastrointestinal bleeding, chronic anemia, and resolved 
hyperkalemia.  He was again admitted to the hospital 
approximately a week later for gastrointestinal bleeding and 
increased confusion.  The initial impressions were possible 
gastrointestinal tract bleeding and end stage liver disease.  
The discharge summary noted that on July 18 a chest X-ray was 
found to be within normal limits.  However, another X-ray 
taken the next day found dense bilateral alveolar 
consolidation consistent with pulmonary edema and hepatorenal 
disease.  A chest X-ray on July 23 found bilateral 
infiltrates consistent with possible pneumonia, possible 
pulmonary edema, or possible adult respiratory distress 
syndrome.  It was reported that the veteran expired on July 
[redacted].  An autopsy was requested, but permission was not 
obtained.  The final diagnoses were end stage liver disease 
with hepatic encelphalopathy and renal failure, alcoholic 
cirrhosis, and chronic alcoholism.  

The veteran died on July [redacted], 1996.  His Certificate of Death 
reported that the immediate cause of death was 
cardiopulmonary arrest, due to hypoxia, due to acute 
respiratory disease syndrome, due to hepatorenal failure.  A 
condition contributing to death, but not related to the cause 
of death, was "Laennec's cirrhoiss."

A VA medical opinion was obtained in June 2004.  Based on a 
review of the medical evidence contained in the veteran's 
claims file, the physician opined:

I find no evidence to support a diagnosis 
that could be attributed to or caused by 
tobacco products.  No diagnosis of 
chronic bronchitis, emphysema, or chronic 
obstructive pulmonary disease is present 
in this veteran's records.  Therefore, it 
is not at least as likely as not that his 
veteran's use of tobacco products caused 
or contributed materially or 
substantially to his cause of death.

The appellant has argued that the veteran's long standing use 
of tobacco products and resulting nicotine dependence either 
caused or materially/substantially contributed to the cause 
of his death.  Although a lay person is competent to testify 
as to his or her experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran was not service-connected for any type of 
disability.  In the available service records, there is no 
diagnosis of any type of liver, kidney, cardiac, or 
respiratory disease.  On his last military physical 
examination of February 1990, skin changes were noted that 
the examiner found were due to alcohol abuse.  However, these 
skin changes were not attributed to any type of liver or 
kidney disease.  There is no objective evidence that the 
veteran suffered with any type of liver, kidney, cardiac, or 
respiratory disability at the time of his separation from the 
military in July 1991.  

The veteran was hospitalized within the first year of his 
separation from military service in October/November 1991.  
During this hospitalization, the veteran was admitted with 
toxicity and nutritional deficits.  The veteran also had 
abnormal levels of liver enzymes, but apparently this problem 
has resolved by the time of the veteran's discharge from the 
hospital.  The discharge diagnoses only included alcohol 
dependence and restrictive airway disease.  The first signs 
of a chronic liver disease were not noted until approximately 
one and a half years after separation in May 1993 when the 
veteran was found to have hepatomegaly and was soon 
thereafter diagnosed with cirrhosis of the liver in October 
1993.

The record is clear that the veteran had long standing 
problems with smoking and alcohol abuse.  It is unclear 
whether the smoking and nicotine dependence started before or 
during the veteran's period of active service.  However, such 
a determination is irrelevant based on the physician's 
opinion of June 2004.  This opinion clearly found that even 
though nicotine dependence existed during military service 
and a restrictive airway disease became manifest within one 
year of separation, the veteran's use of tobacco products did 
not cause or contribute to his cause of death.  The reviewer 
of June 2004 clearly found that the type of respiratory 
disease (i.e., chronic bronchitis, emphysema, or chronic 
obstructive pulmonary disease) was not present at the time of 
the veteran's death.  Also, the restrictive airway disease 
noted in November 1991 was never again confirmed on multiple 
hospitalizations over the following years.

It is obvious from the medical record that the veteran had a 
long-standing alcohol dependence problem.  The veteran 
appears to concede during his hospitalization in 
October/November 1991 that he had become dependent on alcohol 
years prior to his entrance into active service.  There is 
also some medical evidence that the veteran's alcohol abuse 
may have caused his liver damage/disease during his military 
service or within one year of his separation from military 
service in July 1991.  That is, the February 1990 examination 
noted skin changes due to alcohol abuse and the 
October/November 1991 hospital report noted toxicity and 
abnormal levels of liver enzymes.  Regardless, even if the 
veteran's alcohol dependence and subsequent liver/renal 
disease were shown to be incurred during or soon after 
military service, these disabilities could not be awarded 
service connection as, a matter of law, they were due to his 
own willful misconduct.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

An injury or disease incurred or aggravated during active 
military, naval, or air service will be deemed to have been 
incurred in line of duty and not the result of the veteran's 
own misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a).

In other words, an injury or disease is presumed to have been 
incurred in the line of duty unless the injury or disease was 
the result of the veteran's own willful misconduct, or abuse 
of alcohol or drugs.  (A 1990 amendment to 38 U.S.C.A. § 105 
replaced "the result of the person's own willful 
misconduct" with "the result of own willful misconduct or 
abuse of alcohol or drugs" for claims filed after October 
31, 1990).

VA General Counsel (GC) opinion concluded that, under section 
8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 
1990), Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-
351, the law prohibits, effective for claims filed after 
October 31, 1990, the payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Furthermore, the payment of compensation is 
prohibited whether the claim is based upon direct service 
connection or, under 38 C.F.R. § 3.310(a), upon secondary 
service connection for a disability claimed as being due to a 
service-connected disorder, whether the claim is that the 
service-connected disorder caused the disability, or that it 
aggravated the disability.  See VAOPGCPREC 2-97 (Jan. 16, 
1997).

In a subsequent opinion, the GC concluded that additional 
disability, due to alcohol or drug abuse secondary to a 
service-connected disability, could be service connected 
pursuant to 38 C.F.R. § 3.310(a), but that compensation would 
not be payable for such additional disability.  See 
VAOPGCPREC 2-98 (Feb. 10, 1998).  See also Barela v. West, 11 
Vet. App. 280 (1998) (holding that service connection for 
alcohol and drug abuse could be established; and that the 
statutes only prohibited the payment of compensation for 
disability due to alcohol or substance abuse, not a grant of 
service connection for such disability from which other, 
ancillary benefits could be awarded).

In a more recent opinion, the GC reiterated that 38 U.S.C.A. 
§ 105(a), as amended by section 8052 of OBRA 1990, precludes 
direct service connection for a disability that is a result 
of a veteran's own abuse of alcohol or drugs (a substance 
abuse disability) for purposes of all VA benefits.  See 
VAOPGCPREC 7-99 (June 9, 1999).

However, the Circuit Court, in Allen v. Principi, 237 F. 3d 
1368 (Fed. Cir. 2001), found that 38 U.S.C.A. § 1110, when 
read in light of its legislative history, does not preclude a 
veteran from receiving compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  Instead, the 
statute precludes compensation only in two situations:  (1) 
for primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit noted that 
"[b]y 'primary,' we mean an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.  
We do not think that the language of § 1110 precludes 
compensation in the third situation ... where an alcohol abuse 
disability arises secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service-
connected disorder.  By using the terms 'disability resulting 
from' or 'disability [that] is a result of,' we think that 
Congress intended the cause of the disability to be 
determinative in assessing whether, under § 1110, a 
disability qualifies for either authorization for 
compensation under the provision or whether it fits within 
the language of express exclusion from compensation."  

Based on the preceding law and court precedent, the Board is 
obliged to find that any cause of death attributed to the 
veteran's alcoholism must be denied as a matter of law.  
Furthermore, there is no medical evidence that the veteran 
suffered with the causes of his death during military service 
or within any applicable presumptive period for a chronic 
disability.  While the appellant has alleged that such was 
the case, the more probative medical diagnoses and opinions 
reveal that the causes of the veteran's death were first 
diagnosed more than one year after the veteran's separation 
from military service.  Furthermore, the medical evidence is 
abundant and clear that the causes of the veteran's death 
were the result of his alcoholism.  Finally, there is no 
opinion from a healthcare professional that any of the causes 
of the veteran's death are related in any way to his 
recognized military service or during an applicable 
presumptive period.  

In sum, the probative medical evidence does not establish 
that the causes of the veteran's death were incurred or 
aggravated during his military service or within any 
applicable presumptive period, or in the case of the 
veteran's alcoholism, the law prohibits the award of service 
connection.  Accordingly, the preponderance of the evidence 
is against the claim for entitlement to service connection 
for the cause of the veteran's death and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Finally, as pertinent service records are missing, the Board 
has a heightened duty to explain its 



reasons and bases for its decision to the appellant.  See 
Hayre, supra.  The Board believes that the above analysis 
meets this duty.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


